McMurray, Presiding Judge.
This case involves the revocation of probation of the defendant who pleaded guilty to a number of misdemeanors. Held:
His appointed counsel has appealed but has now filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel filed a brief setting forth anything of record which might arguably support the appeal, but contending that after careful review of the transcript and record counsel feels that any appeal from that revocation of probation would be wholly frivolous.
A copy of the motion to withdraw as counsel and said brief were served upon the defendant. Counsel has met all requirements of Anders v. California, supra, and Bethay v. State, 237 Ga. 625 (229 SE2d 406). Since the filing of the motion to withdraw and counsel’s brief, defendant has offered no objection and has not raised any further enumerations of error or valid ground for appeal. As required by Bethay v. State, supra, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised, though persuasively presented, have no merit, nor does our independent examination disclose any errors of substance.
In compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. Under the slight evidence rule and consideration of revocation of probation cases we are satisfied the evidence adduced before the trial court was sufficient to support the revocation of defendant’s probation. See Green v. State, 158 Ga. App. 864, 865 (282 SE2d 417); Lynch v. State; 158 Ga. App. 232, 233 (279 SE2d 537). See also Johnson v. State, 240 Ga. 526, 527 (242 SE2d 53), affirming s.c., 142 Ga. App. 124 (235 SE2d 550).
Accordingly, we find the appeal to be wholly frivolous and counsel’s motion to withdraw is granted. See Heard v. State, 248 Ga. 348, 349 (283 SE2d 270).

Motion granted, judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.

*686Decided May 19, 1983.
Jimmy Treadwell, pro se.
John T. Strauss, District Attorney, Steven A. Hathorn, Assistant District Attorney, for appellee.